This Court will not interfere with the orderly trial of - a criminal case except where irreparable injury is shown. No such showing having been made, the application is denied.
McCALEB, C. J., and SANDERS, J:,"
although of the ' opinion that the judge erred in curtailing' the district attorney’s cross-examination . of the defense witness on a matter pertaining to the veracity of her. testimony- concerning the affirmative defense of -entrapment, nevertheless • con- . *22cur in the denial of the application as it has long been the policy of this Court not to interfere with the orderly progress of a criminal trial on questions pertaining to the admission or rejection of evidence, save in cases where a motion to suppress has been erroneously sustained.